Case 1:19-cr-00106-LJV-MJR Document 8 Filed 02/05/19 Page 1 of 3

AOA? (Rev. IL Lo) Order of Detention Pending Trial

UNITED STATES DISTRICT CO

for the
Western District of New York

_FERIES DISTRI

 
  

 

 

FEB -5 2019

  
     

ye t
K€ LoewenGult
STERN DISTRICLS

 

United States of America
Vv.

JEFFREY RICHARDS

Defendant

Case No. = 18-mj-5275

ORDER OF DETENTION PENDING TRIAL
Part | - Eligibility for Detention
Upon the

*1 Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
O Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)f2),

the Court held a detention hearing and found that detention is warranted, This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(€)(2) (previous violator): There is a rebuttable
presumption that no condition or combination of conditions will reasonably assure the safety of any other person
and the community because the following conditions have been met:

(J (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g)(5)(B) for which a maximum term of imprisonment of |0 years or more is prescribed: or
[1 (b) an offense for which the maximum sentence is life imprisonment or death; or
(1 (c) an offense for which a maximum term of imprisonment of | 0 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
(21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, ULS.C. (46 U.S.C. $$ 70501-70508): or
((d) any felony if such person has been convicted of two or more offenses described in subparagraphs
(a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
described in subparagraphs (a) through (c) of this paragraph if a circumstance ziving rise to Federal
jurisdiction had existed, or a combination of such offenses: or
((e) any felony that is not otherwise a crime of violence but involves:
(i) 4 minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921):
(iit) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
1 (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
§ 3142(f(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
to Federal jurisdiction had existed; and
1 (3) the offense described in paragraph (2) above for which the defendant has been convicted was
committed while the defendant was on release pending trial for a Federal, State, or local offense: and
O) (4) a period of not more than five years has clapsed since the date of conviction, or the release of ihe
defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later,

Page 1 ol 3
Case 1:19-cr-00106-LJV-MJR Document 8 Filed 02/05/19 Page 2 of 3

AQA4T2 (Rev U1 lo) Order of Detention Pending Trial

 

“IB. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses). There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
defendant as required and the safety of the community because there is probable cause to believe that the defendant
committed one or more of the following offenses:

4 (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the

Controlled Substances Act (21 US.C. §§ 801-904), the Controlled Substances Import and Export Act (21
U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C, (46 U.S.C. §§ 70501-70508):

fA (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

CF (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
or more is prescribed;

(T (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
imprisonment of 20 years or more is prescribed: or

O1 (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a(1), 2245,

2251, 2251A, 2252(a)(1), 2252(ay(2), 2252(a)(3), 2252A(a)(1)}, 2252A(a)(2), 2252A(aN(3), 2252A(a)(4),
2260, 2421, 2422, 2423, or 2425.

 

 

i C. Conclusions Regarding Applicability of Any Presumption Established Above

M@ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
ordered on that basis. (Part fll need not he complete.)

OR

1 The defendant has presented evidence sufficient to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted,

Part I - Analysis and Statement of the Reasons for Detention

After considering the factors set forth in 18 U.S.C. § 3142() and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

a By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
the safety of any other person and the community.

# By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
ihe defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

“I Weight of evidence against the defendant is strong

Subject to lengthy period of incarceration if convicted

Prior criminal history

Participation in criminal activity while on probation, parole, or supervision
History of violence or use of weapons

History of aleohol or substance abuse

Lack of stable employment

4 Lack of stable residence

Lack of financially responsible sureties

HA$EOOOA

Page 2 of 3
Case 1:19-cr-00106-LJV-MJR Document 8 Filed 02/05/19 Page 3 of 3

AQAT2 (Rey. 11/L6) Order of Detention Pending Trial

 

 

O Lack of significant community or family ties to this district

© Significant family or other ties outside the United States

J Lack of legal status in the United States

J Subject to removal or deportation after serving any period of incarceration
Prior failure to appear in court as ordered

O Prior attempt(s) to evade law enforcement

7 Use of alias(es) or false documents

O Background information unknown or unverified

[ Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

Upon execution of a search warrant at defendant's residence, law enforcement discovered: (1) over 100 grams of suspected
heroin/fentanyl; (2) 100 Xanax pills; (3) 1/2 pound of suspected marijuana; (4) more than 3 grams of suspected cocaine: (5) various
drug packaging and processing materials, including scales, baggies, and razor blades; (6) various drug paraphernalia; (7) 5 bolt action
rifles and 2 shotguns; (8) one taser; (9) large amounts of ammunition, (10) commercial fireworks; and (11) one suspected improvised
explosive device (IED), along with assorted nails, nuts and bearings.

The government submitted a picture of the IED_ It has a fuse and appears to be filled with shrapnel. The only purpose for such a
device would be to harm people. Defendant has a substantial substance abuse history, as well as mental health problems, including
auditory hallucinations, previous suicide attempts and more recent suicidal ideation.

The government proffered that defendant is a self-proclaimed white supremacist, and white supremacist literature and Nazi regalia
was found in his residence during the execution of the search warrant. Defendant is also a member of the Kingsmen Motorcycle Club,
an organization which the government proffered is involved in criminal activity, including drug dealing.

Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date: 02/04/2019 Wehr A I

nihed States

   

agistrate Judee

Page 3 of 3
